DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-16, and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a method for controlling a wind turbine having rotor blades with an adjustable blade angle, comprising: increasing the blade angle in the full-load operation as wind speed increases, setting a limit angle to a mean value or filtered value of last set blade angles, and controlling the wind turbine such that the blade angle undershoots the limit angle by an angle that does not exceed a predetermined difference angle.
Regarding claim 10, the prior art as a whole, either alone or in combination, fails to teach or suggest a wind turbine, comprising: a controller for adjusting the at least one rotor blade, wherein the controller is configured to control the at least one rotor blade by at least: increasing a blade angle of the at least one rotor blade in the full-load operation as wind speed increases, setting a limit angle as a mean value or a filtered value of last set blade angles, and controlling the wind turbine such that the blade angle undershoots the limit angle by an angle that does not exceed a predetermined difference angle.
Claims 2-4, 6-9, 11-16, and 18-20 are considered allowable based on their respective dependence on allowed claims 1 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VIET P NGUYEN/Primary Examiner, Art Unit 2832